DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending and examined herein per Applicant’s 05/12/2020 filing. 

Claim Objections
Claims 1, 18, and 19 are objected to because of the following informalities: MPEP 608.01(m) recites “Each claim begins with a capital letter and ends with a period.”  MPEP 608.01(v)(I) recites “If the product, service, or organization to which a mark refers is set forth in such language that its identity is clear, examiners are authorized to permit the use of the mark if it is distinguished from common descriptive nouns by capitalization.”  In the independent claims, the first word in each limitation of the claims is capitalized. These words do not appear to be an indication of a service or trademark and do not begin the claim; therefore they should be recited in lowercase form. For example “Electronically” in the third line of claim 1 should be written as “electronically”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear which statutory class the claim is intended to fall under a machine (server) or a process (method).  For purposes of examination it is assumed the claim is to a method, since “a server for use in a method” is not a positive recreation of the server.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical concept and mental process used to organize human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-17 and 19 are to a method. 

Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mathematical concept and mental process used to organize human activity. 
Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5
Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.
Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:

Electronically generating a closed catalog of items, said items being products or media items, the items being stored as files in electronic media; 
Over a network, obtaining a first sample of people that are representative of a population and statistically significant; 
Electronically sending to each person of said first sample at least some of said files, and showing or playing said files for a predetermined interval at a terminal device of each said person of said first sample; 
Electronically obtaining from each person of said first sample a rating of each catalog item shown or played; 
Electronically storing said ratings; 
Over said network obtaining a second sample of people, said second sample being smaller than said first sample such that said second sample is not representative of said population; 
Electronically sending to persons of said second sample files representative of said product or media item whose forecast is required along with respective files of said items of said catalog and showing said files on a respective terminal device for said predetermined amount of time; 
Electronically obtaining from each person of said second sample ratings of said product or media item and of each catalog item; 
From said second sample, calculating a pseudo-distance between respective catalog items and said product or media item; 
Using said pseudo-distance, applying to each person of said first sample a personal pseudo-rating for said product or media item, and 
Outputting said personal pseudo-ratings as a statistically significant electronic indicator of reactions to said product or media item.

The invention is to the surveying of people, which inherently drawn to obtaining the opinion of humans (e.g. a mental process) in order to forecast rating for a product.  The invention is to presenting generally to the person a product and then obtaining generally the person’s opinion about what was shown to them.  Where the invention crux is to the math (pseudo-distance) for forecasting the rating of a product.  Finally, the 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application; when considered individually or in the ordered combination.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be steps of sending files over the network. These steps are found to be well-understood, routine, conventional activity in the art of surveying.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above, the additional elements are founded to be well-understood, routine, conventional activity when considered individually or in the ordered combination, thus they cannot transform the abstract idea into patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations 
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is to “an application”, where the common meaning of “application” in the art and as implied in the specification is a software program that runs on your computer, see NPL – TechTerms.com.  Therefore claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are to a device without a tangible form (hardware components).  A device is interpreted as falling under the statutory class of a machine.  Where a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.  MPEP 2106.03(I). The courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories.  MPEP 2106.03(I).  As currently claimed the claims are found to be software per se.  Where products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  MPEP 2106.03(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Dusen et al (US 2014/0075004 A1) a system and method for providing ttx-based categorization services and a categorized commonplace of shared information.
Burkhart et al (US 2021/0142152 A1) teaches method, apparatus, and non-transitory computer-readable medium may receive user information for a first set of users, receive survey data for a second set of users, wherein the second set of users is a proper subset of the first set of users, train a first neural network and a second neural network based on the second set of users, wherein the first neural network maps the user information to an embedding space and the second neural network maps the embedding space to a space of probability vectors, and wherein each vector in the space of probability vectors corresponds to a user's category membership propensity, map the user information for the first set of users to the embedding space using the first neural network, predict category membership propensities for the first set of users using a low-density separation algorithm on the user information for the first set of users mapped to the embedding space, update the first neural network and the second neural network based on the prediction, and reclassify the first set of users based on the updated first neural network and the updated second neural network.
Shao et al (US 2020/0193321 A1) teaches a first group and a second group may include at least one of a population of persons responding to a questionnaire, a population of persons responding to a campaign, a population of persons refinancing a loan, a population exhibiting a loss of monetary assets over a period of time, or a control population. In some exemplary aspects of the present disclosure, the plurality of variables defining members of each of a first group and a second group includes at least one hundred variables.
Briancon et al (US 2020/0126126 A1) teaches surveys may be used to gather information about consumers as a way to improve commerce, e.g., manually or electronically. A contracted survey might ask, for example, whether a past customer plans to purchase a new vehicle with a 1 year, 3 years, etc., whether the customer plans to purchase a same or different type of vehicle, what features on a given type of vehicle are most important to the customer, whether the customer plans to purchase their next vehicle of a particular brand, and so on. They can be long (census like) or short (like the Net Promoter Score). Even when segmentation is applied (men vs. women for instance), surveys suffer from a lack of customization based on context of customer interactions.
Abhyanker (US 2014/0200963 A1) teaches a method, apparatus and system of polling in a geo-spatial environment are disclosed. In one embodiment, a method includes generating a community network of user profiles, each user profile associated with a specific geographic location, determining a geographic region associated with a neighborhood, determining a first group of user profiles, the specific geographic location of each user profile associated with the 
Ingerson et al (US Pub 2017/0032265 A1) teaches a pilot study involved a first group of 838 usable responses from one large bankcard organization using a 35-item questionnaire; and a second group of 271 usable responses from 28 retail bank branches using a 38-item questionnaire. Dineen found that relationships between supervisory guidance and the outcomes varied as a function of the degree to which supervisors were perceived to exhibit behavioral integrity. Dineen found that integrity can predict (un)ethical workplace behaviors.
Meierhoefer et al (US 2013/0054628 A1) teaches the use of surveys, the first group of users may be small in number relative to the second group of users. For instance, each survey may present the user with a long, detailed list of questions that can be time-consuming to complete. Therefore, the number of users in the panel that are willing to complete the survey may be relatively small.  
Singh et al (US 8,095,589 B2) teaches conducting a survey of user demographics in an initial panel of users, determining a current statistic related to the user demographics in the initial panel of users, comparing the current statistic 
Gross (US 2006/0010029 A1) teaches measuring an influence of item adoptions made by a first group of persons within a first measurement window on item adoptions made by a second group of persons within a second measurement window.
Reisman (US 2004/0031058 A1) teaches collecting program viewing data corresponding to a first group of viewers, wherein said data is collected as a byproduct of routine viewing by said first group; collecting program viewing data corresponding to a second group of viewers, wherein said second group has fewer members than the first group, and wherein the members of said second group are pre-selected as a statistically representative sample of a desired population; and combining said program viewing data corresponding to said first group of viewers and said program viewing data corresponding to said second group of viewers using statistical methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623